Citation Nr: 0728896	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a dental 
disability, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2004, a statement of the 
case was issued in September 2004, and a substantive appeal 
was received in November 2004.  The veteran testified at a 
hearing before the Board in June 2007.

In July 2007, the veteran submitted additional evidence in 
support of his claim and waived RO review of such evidence.  


FINDINGS OF FACT

1.  In an April 1964 rating decision, entitlement to service 
connection for dental disability was denied; the veteran did 
not file a notice of disagreement.  

2.  In May 2003, the veteran filed an informal claim to 
reopen entitlement to service connection for dental 
disability for compensation purposes.  

3.  Additional evidence received since the RO's April 1964 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim. 

4.  The veteran's dental problems are not as a result of 
trauma in service.


CONCLUSIONS OF LAW

1.  The April 1964 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
April 1964 denial, and the claim of service connection for 
dental disability is reopened.  

3.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2003.  
The letter predated the October 2003 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in April 2005.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to reopen 
and substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The July 2003 and April 2005 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
dental records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the claim of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

II.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for dental disability was received in May 2003, 
and the regulation applicable to his appeal provides that new 
and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an April 1964 rating decision, the veteran's claim was 
denied on the basis that service medical records did not show 
dental trauma.  The veteran did not file a notice of 
disagreement, thus the RO's decision is final.  38 U.S.C.A. 
§ 7105.

In May 2003, the veteran filed an informal claim of 
entitlement to service connection for dental disability.  In 
the October 2003 rating decision, the veteran's claim of 
entitlement to service connection for dental disability was 
denied on the basis that new and material evidence had not 
been received to reopen the claim.  

Evidence of record at the time of the April 1964, denial 
consisted of service medical records.

Evidence received since the April 1964, decision denying 
service connection for dental disability is new and material.  
Specifically, since the prior denial, the veteran and his 
spouse testified as to the claimed trauma to the teeth 
sustained during service.  Additionally, in July 2007, the 
veteran submitted a lay statement from G.H., a fellow 
soldier, which states that the veteran's teeth were knocked 
out during service.  Collectively, the new evidence relates 
to an unestablished fact necessary to substantiate the merits 
of the claim, and raises a reasonable possibility of 
substantiating the claim.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108.  The merits of the veteran's underlying 
service connection claim is addressed below.  

III.  Service connection

Since the Board has now found that new and material evidence 
has been presented, it must be considered as to whether the 
Board may proceed to review the veteran's appeal on a de novo 
basis with regard to the claim of service connection.  It is 
also acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 
394 (1993), the Court held that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider (1) whether the claimant has been given 
both adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and (2) whether, if such notice has not been 
provided, the claimant has been prejudiced thereby.  See also 
Sutton v. Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 
7 Vet. App. 59, 66-67 (1994).  Generally, Bernard stands for 
the proposition that the Board should not consider issues not 
considered by the RO decision on appeal to it and if the 
Board does so it should do so only with the full and informed 
participation of the appellant.  Id.  

In this regard, it is noted that the RO denied the veteran's 
claim in October 2003 on the basis that new and material 
evidence had not been received.  Significantly, the statement 
of the case issued in September 2004 contained analysis of 
the claim regarding new and material evidence as well as for 
service connection on a direct basis.  Additionally, the VCAA 
notification letter in July 2003 also explained the 
evidentiary and legal standard for direct service connection.  
Moreover, another VCAA letter in April 2005 that was specific 
to dental trauma included all of the required elements for 
direct service connection, including in a portion of the 
notice entitled "What the Evidence Must Show."  
Accordingly, any remand by the Board for initial RO 
adjudication would constitute needless delay since due 
process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the veteran's claim on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The veteran claims that during service, he underwent two root 
canals and received two crowns as a result of an injury 
sustained during service.  Specifically, he reports that he 
received a blow to his mouth during a push-ball game 
exercise, and as a result his two front teeth were knocked 
out.  The veteran's spouse has testified that she recalls 
that when the veteran entered service, he had two perfectly 
good teeth, and when she saw the veteran during a period of 
leave, he had two noticeably capped teeth.  She recalled that 
he told her about the push-ball exercise, and that he was 
clipped in the mouth and he looked down and his teeth were 
gone.  A June 2007 lay statement from G.H., a fellow soldier, 
states that during the summer of 1958 he witnessed a push-
ball event in which the veteran was elbowed in the mouth by 
another Marine, and the veteran's two front teeth were 
knocked out.  

An examination performed for induction purposes in July 1957 
reflects that the veteran was not missing any teeth, and his 
dental condition was deemed acceptable.  Service medical 
records contain a 'Sick Call Treatment Record' which reflects 
that the veteran sought treatment on many occasions from 
August 1957 to June 1960 for multiple conditions, to include 
uncontrollable urination, asthma, warts, hernia, and bee 
sting; however, there are no notations related to any trauma 
to the teeth.  Service dental records reflect that the 
veteran underwent dental treatment for tooth numbers 8 and 9 
(the two front teeth) on many occasions from May 1958 through 
June 1960.  In May 1958, the veteran underwent vital pulp 
removal of teeth 8 and 9.  In June 1958, the veteran 
underwent root canals of teeth 8 and 9.  In or about August 
1958, the veteran received crowns on teeth 8 and 9.  In 
January 1959, the veteran received kadon facing on crown 
number 8, and in February 1959, he received kadon facing on 
crown number 9.  As noted, dental records reflect additional 
treatment on teeth numbers 8 and 9 through June 1960.  An 
examination performed for separation purposes reflects that 
he was missing teeth 16 and 19, and was dentally qualified, 
as Type III, Class I.  

As detailed, service medical records do reflect that the 
veteran sought continuous treatment for teeth numbers 8 and 
9, the front teeth, from May 1958 to June 1960.  Such 
treatment included root canals and capping the teeth with 
crowns.  Thus, the medical evidence is clear that the 
veteran's two front teeth were replaced during his period of 
active service.  The Board notes at this juncture that in a 
precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Service medical records do not reflect that 
the dental treatment rendered was due to any in-service 
trauma sustained during service, to include the push-ball 
incident described by the veteran and G.H.  The veteran has 
claimed that both of his front teeth were knocked out during 
the push-ball exercise; however, service medical and dental 
records do not reflect any complaints or treatment related to 
any such traumatic incident.  Although it is clear that the 
veteran received dental treatment for teeth 8 and 9 and that 
such teeth were replaced, the service medical records are 
devoid of any notation that such treatment was a result of 
any in-service trauma.  As noted, the veteran consistently 
sought treatment for other ailments during his period of 
active service.  Thus, if in fact the veteran's teeth had 
been knocked out as he so claims, it is likely that he would 
have sought immediate treatment as a result of such incident; 
however, service medical records do not reflect reports of 
any such incident or that dental treatment was rendered due 
to any such trauma.  Because there is no evidence of dental 
trauma, other than the uncorroborated lay statements that his 
teeth were knocked out during service, the Board is without 
legal authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits.  That is, the 
contemporaneous service records that were documented in the 
context of necessary medical treatment are of greater weight 
and probative value than statements of recollection of events 
based on memory some 40 or more years after the events in 
question.  As such, the veteran's claim of entitlement to 
service connection for a dental condition for compensation 
purposes is denied.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the weight of the evidence does not establish that 
the veteran suffered "an event, injury or disease in 
service," with regard to his teeth, so it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, a 
VA medical examination or to ask a medical expert to review 
the record is unnecessary, and the record as it stands, with 
numerous contemporaneous service treatment records, is 
sufficient.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, regrettably, the Board finds that the 
preponderance of the evidence is against the claim.  



ORDER

Entitlement to service connection for dental disability is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


